Citation Nr: 1702594	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  11-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for Osgood-Schlatter's disease of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent for Osgood-Schlatter's disease of the left knee.  


REPRESENTATION

Veteran represented by:  Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to July 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the January 14, 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for Osgood- Schlatter's Disease of both knees, effective August 19, 2010.

The Veteran testified before the Board at a June 2012 hearing sitting in Hartford, Connecticut.  A transcript of the hearing is of record.  

The issues were previously remanded by the Board in May 2014 for additional development.  The issues have since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the May 2014 Board remand, the Veteran was afforded VA knee examinations in July 2014 and April 2016.  Subsequently, the case of Correia v. McDonald established additional requirements that must be met prior to finding that a VA examination is adequate, specifically the case indicates that 38 C.F.R. § 4.59 requires testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Neither the July 2014 nor April 2016 has VA examination contained both passive and active range of motion tests results or test results in weight bearing and non weight bearing status.  A remand is warranted for a VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and non-weight bearing motions, for both of the Veteran's knees.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and verify his most recent address.  

2.  Obtain any outstanding VA treatment records including those from the West Haven VAMC beyond September 2014.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his bilateral knee condition.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should conduct range of motion testing of the left and right knee in active motion, passive motion, weight-bearing, and non weight-bearing.  The examiner should note whether there is any pain, weakened movement, excess fatigability or incoordination on movement in the joint, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner should state whether there is impairment of the tibia and fibula including malunion or nonunion, and if so, whether the Veteran's knee disability is slight, moderate, or marked or whether there is loose motion requiring a brace.  Identify any other symptomatology and manifestations of the disability.

The examiner should state whether ankylosis of the right knee is present, and, if so, the degree at which it is present; whether recurrent subluxation or lateral instability is present, and, if so, whether it is slight, moderate, or severe; whether there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; whether there is any residual cartilage damage and whether there is genu recurvatum.

A complete rationale should be given for each opinion expressed, if the examiner is unable to opine, he or she should clearly explain why that is so.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




